Mr. Justice Hunt
delivered the opinion of the court.'
This is an action to recover damages sustained by the' plaintiff on the 14th of November, 1871, in consequence of. the un*558safe condition and negligent management of the streets of the District of Columbia. The court below ruled that the District was not liable, and directed a verdict for the defendant.
The case is controlled by the principles governing that of Barnes v. District of Columbia, supra, p. 540.
The judgment is reversed, and a new trial ordered.
Mr. Justice Swayne, Mr. Justice Field, Mr. Justice Strong, and Mr. Justice Bradley, dissented.